AMENDMENT NUMBER ONE
to the
MASTER REPURCHASE AGREEMENT
and
PRICING SIDE LETTER,
each dated as of May 16, 2005
among
DB STRUCTURED PRODUCTS, INC.,
ASPEN FUNDING CORP.,
NEWPORT FUNDING CORP.,
ECC CAPITAL CORPORATION,
ENCORE CREDIT CORP.,
BRAVO CREDIT CORPORATION,
ECC SPV II,
ENCORE SPV II
and
BRAVO SPV II

This AMENDMENT NUMBER ONE TO MASTER REPURCHASE AGREEMENT AND PRICING SIDE LETTER
(this “Amendment”), is made and is effective as of this 18th day of August, 2005
(the “Amendment Number One Effective Date”), among DB Structured Products, Inc.
(“DBSP”), Aspen Funding Corp. (“Aspen”), Newport Funding Corp. (“Newport” and
collectively with DBSP and Aspen, the “Buyers”), ECC Capital Corporation
(“ECC”), Encore Credit Corp. (“Encore”), Bravo Credit Corporation (“Bravo” and
collectively with ECC and Encore, the “Guarantors”), ECC SPV II (“ECC SPV”),
Encore SPV II (“Encore SPV”) and Bravo SPV II (“Bravo SPV” and collectively with
ECC SPV and Encore SPV, the “Sellers”).

R E C I T A L S

A. Guarantors, Sellers and Buyers entered into that certain Master Repurchase
Agreement dated as of May 16, 2005 (as amended, supplemented and otherwise
modified from time to time, the “Repurchase Agreement”) and pricing side letter
dated as of May 16, 2005 (the “Pricing Side Letter”).

B. Guarantors, Buyers and Sellers each desire to further modify certain terms of
the Repurchase Agreement and Pricing Side Letter as set forth in this Amendment.

C. Guarantors, Buyers and Sellers each have agreed to execute and deliver this
Amendment on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Repurchase Agreement and Pricing Side Letter, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to the following (all capitalized terms used, but not defined, herein
shall have the meanings ascribed to such terms in the Repurchase Agreement or
Pricing Side Letter, as applicable):

1. Miscellaneous. This Amendment is a document executed pursuant to the
Repurchase Agreement and shall (unless otherwise expressly indicated therein) be
construed, administered or applied in accordance with the terms and provisions
thereof, including, without limitation, Section 2 c. thereof.

2. Amendments. Upon the execution of this Amendment by each party hereto and
effective as of the Amendment Number One Effective Date:

(a) With respect to the Repurchase Agreement:

(i) The following definition is hereby added to Section 2 (Definitions and
Interpretation) :

"Interest-Only Loan” A Loan which, by its terms, requires the related Mortgagor
to make monthly payments of only accrued interest for the certain period of time
following origination. After such interest-only period, the loan terms provide
that the Mortgagor’s monthly payment will be recalculated to cover both interest
and principal so that such Loan will amortize fully on or prior to its final
payment date.”

(ii) The definition of Maximum Aggregate Purchase Price in Section 2
(Definitions and Interpretation) of the Repurchase Agreement is hereby deleted
in its entirety and replaced with the following definition:

“Maximum Aggregate Purchase Price” means Four Hundred Million Dollars
($400,000,000), provided from time to time the Buyers may increase the Maximum
Aggregate Purchase Price by One Hundred Million Dollars ($100,000,000) (the
“Uncommitted Amount”) to Five Hundred Million Dollars ($500,000,000). The Buyers
may or may not in their sole discretion enter into Transactions with respect to
the Uncommitted Amount and the Sellers acknowledge and agree that the
Uncommitted Amount represents an uncommitted obligation of the Buyers.

(iii) Section (t) of Exhibit B (Representations and Warranties with Respect to
Loans) is hereby deleted in its entirely and replaced with the following:

“(t)At the time the Loan was originated, the originator was a mortgagee approved
by the Secretary of Housing and Urban Development pursuant to Sections 203 and
211 of the National Housing Act or a savings and loan association, a savings
bank, a commercial bank or similar banking institution which is supervised and
examined by a Federal or State authority. No Loan contains terms or provisions
which would result in negative amortization. Except for an Interest-Only Loan,
principal payments on the Loan commenced no more than sixty (60) days after
funds were disbursed in connection with the Loan. The Mortgage Interest Rate is
adjusted, with respect to adjustable rate Loans, on each Adjustment Date to
equal the applicable Index plus the Gross Margin (rounded up or down to the
nearest 0.125%), subject to the Maximum Mortgage Interest Rate. Except for an
Interest-Only Loan, the Note is payable on the first day of each month in equal
monthly installments of principal and interest, which installments of interest,
with respect to an Adjustable Rate Mortgage Loan, are subject to change due to
the adjustments to the Mortgage Interest Rate on each Adjustment Date, with
interest calculated and payable in arrears, sufficient to amortize the Loan
fully by the stated maturity date, over an original term of not more than thirty
(30) years from commencement of amortization. The Due Date of the first payment
under the Note is no more than sixty (60) days from the date of the Note. With
respect to each Interest-Only Loan, the interest-only period shall not exceed
the period specified on the Loan Schedule and following the expiration of such
interest-only period, the remaining Monthly Payments shall be sufficient to
fully amortize the original principal balance over the remaining term of the
Loan.”

(b) With respect to the Pricing Side Letter:

(i) The Facility Fee Amount shall be increased by $133,300 and such additional
amount shall be due and payable on the Amendment Number One Effective Date.

(ii) With respect to the calculation of the Non-Usage Fee, the Maximum Aggregate
Purchase Price shall be $400,000,000 for all purposes, even if the Buyers decide
to purchase additional Uncommitted Amounts.

(iii) The following section shall be added as Section (x)(l) to the definition
of Eligible Loan:

“(l) 40% of the Maximum Aggregate Purchase Price, with respect to the aggregate
amount of Purchased Loans that are Interest-Only Loans.”

3. Reserved.

4. Representations and Warranties. Each of the Sellers and Guarantors hereby
represents and warrants that (a) it has the power and is duly authorized to
execute and deliver this Amendment, (b) this Amendment has been duly authorized,
executed and delivered, (c) it is and will continue to be duly authorized to
perform its obligations under the Program Documents, (d) the execution, delivery
and performance by it of this Amendment does not and will not require any
consent or approval, which has not already been obtained, from any Governmental
Authority, equityholder or any other Person, (e) the execution, delivery and
performance by it of this Amendment shall not result in the breach of, or
constitute a default under, any material agreement or instrument to which it is
a party and (f) this Amendment and each of the Program Documents (after giving
effect to this Amendment) to which it is a party constitutes its legal, valid
and binding obligations, enforceable against it in accordance with their
respective terms, except as limited by bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium and other similar laws (whether statutory,
regulatory or decisional) and general equitable principles affecting creditors’
rights and remedies regardless of whether such enforceability is considered in a
proceeding in equity or at law. The Seller represents and warrants that no
Default or Event of Default has occurred. Each of the Seller and Guarantor
represents and warrants that it is in compliance with all provisions and terms
of the Repurchase Agreement and each other Program Document to which it is a
party and by which it may be bound.

5. Expenses. Sellers shall promptly reimburse Buyers for all out-of-pocket costs
and expenses of Buyers in connection with the preparation, execution and
delivery of this Amendment (including, without limitation, the fees and expenses
of counsel for Buyers).

6. Entire Agreement; No Other Changes. This Amendment supersedes and integrates
all previous negotiations, contracts, agreements and understandings between the
parties with respect to the subject matter hereof, and it contains the entire
final agreement of the parties. Except as expressly modified or amended in this
Amendment, all of the terms, covenants, provisions, agreements and conditions of
the Repurchase Agreement and the Pricing Side letter are hereby ratified and
confirmed in every respect and shall remain unmodified and unchanged and shall
continue in full force and effect.

7. Severability. If any provision of this Amendment is declared invalid by any
court of competent jurisdiction, such invalidity shall not affect any other
provision of this Amendment, and this Amendment shall be enforced to the fullest
extent permitted by law.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

9. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE PARTIES
HERETO EACH HEREBY WAIVE THE RIGHT OF A TRIAL BY JURY IN ANY LITIGATION ARISING
HEREUNDER.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Amendment Number One to Master Repurchase Agreement and
Pricing Side Letter as of the date first written above.

ECC SPV II, as Seller
By: ECC Capital Corporation, as Administrator

By: /s/ WilliamE.Moffatt
Name: William E. Moffatt
Title: Treasurer



ENCORE SPV II, as Seller
By: Encore Credit Corp., as Administrator

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer



BRAVO SPV II, as Seller
By: Bravo Credit Corporation, as Administrator

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer



ECC CAPITAL CORPORATION, as Originator and Guarantor

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer



ENCORE CREDIT CORP., as Guarantor and Originator

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer



BRAVO CREDIT CORPORATION, as Guarantor and Originator

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer



DB STRUCTURED PRODUCTS, INC., as Buyer and Agent, as applicable

By: /s/ Vincent D’Amore
Name: Vincent D’Amore
Title: Authorized Signatory


By: /s/ Glenn Minkoff
Name: Glenn Minkoff
Title: Director

ASPEN FUNDING CORP., as Buyer and Agent, as applicable

By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President



NEWPORT FUNDING CORP., as Buyer and Agent, as applicable

By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President

2